DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the election of species in the reply filed on March 17, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because each of the species is an entirely different transmission classified in different subclasses and also requiring different keyword searches.  For example, a single stage transmission with variable output, such as FIG. 3 which includes a mode where the ratio is equal, is classified in F16D2200/2005 and F16D2200/2035 and would require a keyword search related to the lockup clutch, whereas the elected species of FIGS. 5-7 is classified in F16D2200/2007 and F16D2200/2033.
Claims 1-4, 6-9, and 20 read on the elected species. Further explanation of how the withdrawn claims do not read on the elected species is set forth below.
Claim 5 recites that the carrier of the stage of gears, for which the motor provides input to the sun thereof, includes a carrier that provides the output to the first and/or second piston. This is illustrated in, for example, FIG. 3A. However, in the elected species of FIGS. 5-7, that same carrier (157) does not output torque to a piston but rather outputs torque to a second gear stage. Therefore, claim 5 does not read on the elected species.

Claims 11-19 recites “varying the output from an equal ratio to the non-equal ratio between the input from the motor and the output delivered to the at least one piston.” However, there is no way to vary the ratio in the elected embodiment of FIGS. 5-7 since the only clutch is a brake on one or both of the ring gears (see rejection under 112(a) for more description of this). Thus, the only states of this embodiment are a state including free rotation of either ring gear, where no torque is transmitted to the output, and a state where both ring gears are brake, where a predetermined non-variable ratio is provided between the input and output.
It is also noted that two of the options for the output in claim 7 read on the elected species and therefore this claim is included among the examined claims.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 9, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 7-9, 12, and 20 of copending Application No. 16/573,439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of co-pending application 16/573,439 fully encompass the claims of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a sample delivery system (53) in fluidic communication with solvent delivery system” and also “wherein the first piston and the second piston are configured to deliver a flow of solvent in a liquid chromatography system.” Firstly, there are two recitations of “a liquid chromatography system” and therefore the second occurrence should recite “the liquid chromatography system.” Secondly, it is unclear if the two pistons are a part of the solvent delivery system or if there is a separate distinct solvent delivery system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraku et al. (US 2005/0095145; hereinafter “Hiraku”) in view of Cook et al. (US 9,316,216; hereinafter “Cook”).

Claim 1
Hiraku discloses a liquid chromatography solvent pump (see e.g., Abstract) comprising: 
a motor (21 or 21’);
a first piston (2); 
a second piston (3);
wherein the first piston (2) and the second piston (3) are configured to deliver a flow of solvent in a liquid chromatography system (see paragraph [0025]).
Hiraku discloses a gearset (22 or 22’) between the motor and piston(s) which provides a non-equal ratio but does not disclose that the gearbox is part of a variable output drive system that provides a non-equal ratio between an input from the motor and an output delivered to at least one of the first piston and the second piston.


Claim 9
Hiraku discloses wherein the variable output drive system, the first piston and the second piston are necessarily configured to deliver the flow at a rate and accuracy that enables use of the liquid chromatography solvent pump in both analytical and preparative liquid chromatography systems since Hiraku discloses that the system is for a liquid chromatography pump.

Claim 20
Hiraku discloses a liquid chromatography system (see e.g., Abstract) comprising: a solvent delivery system, including: 
a pump comprising: a motor (21 or 21’); a first piston (2); a second piston (3); and a gearbox (22 or 22’) coupling the motor(s) to the pistons, 
wherein the first piston and the second piston are configured to deliver a flow of solvent in a liquid chromatography system (see e.g., Abstract);
a sample delivery system (53) in fluidic communication with solvent delivery system (e.g., 1, 2, 3, 11, etc.); 
a liquid chromatography column (54) located downstream from the solvent delivery system (53) and the sample delivery system; and
a detector (55) located downstream from the liquid chromatography column (54).
Hiraku discloses the gearset (22 or 22’) between the motor and piston(s) which provides a non-equal ratio but does not disclose that the gearbox is part of a variable output drive system that provides a non-equal ratio between an input from the motor and an output delivered to at least one of the first piston and the second piston.
Cook discloses a pump which may either include a variable motor with a fixed transmission as a variable output drive system to vary the flow rate of fluid through a pump (14) (see column 12, lines 5-16) or alternatively the transmission may change the ratio of transmission (see column 22, lines 41-44 and column 25, lines 43-46).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Hiraku so that the gearset in Hiraku was variable in order to expand the applicability of the pumps and/or to control the speed of the pumps while using a fixed speed motor.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraku in view of Cook as set forth in the rejection of claim 1, and further in view of Joudrey (US 2013/0330209).

Claim 2
Hiraku does not disclose that the first piston is a primary piston and the second piston is an accumulator piston. However, Joudrey discloses a fluid mixing system having two pumps for liquid chromatography where a first piston is a primary piston (202, 208) and a second piston is an accumulator piston (212, 218) (see paragraphs [0030] and [0031]).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Hiraku so that the two pistons were respectively a primary piston and an accumulator piston in order to mixed the fluids in a low cost system, e.g., as compared to a dual high pressure piston system.

Claims 3, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraku in view of Cook as set forth in the rejection of claim 1, and further in view of Okamoto et al. (US 2017/0211662; hereinafter “Okamoto”).

Claim 3
Hiraku does not disclose what the configuration of the gearbox is and therefore does not disclose wherein the gearbox includes a stage of gears comprising: a sun gear; a plurality of planet gears meshed with and surrounding the sun gear and configured to revolve around the sun gear; and a ring gear meshed with and surrounding the plurality of planet gears, wherein the plurality of planet gears are configured to revolve within the ring gear.
However, Okamoto discloses a gearbox which includes a stage of gears comprising: a sun gear (7); a plurality of planet gears (9) meshed with and surrounding 

Claim 4
Hiraku as modified according to claim 3 discloses a carrier (see Okamoto, FIG. 3, element 10) connecting the plurality of planet gears, wherein the motor (Hiraku, 21 or 21’) provides an input to the sun gear (Okamoto, sun 7 is the input to the gearbox), wherein the carrier (Okamoto, carrier 10 is the output from the first stage) comprises an output from the plurality of planet gears (Okamoto, 9).

Claim 6
Hiraku as modified according to claim 3 discloses wherein the gearbox further comprises: a fixed housing (Okamoto, 17) configured to engage with the ring gear (Okamoto, 8) to prevent rotation of the ring gear (Okamoto, 8), wherein the ring gear (Okamoto, 8) is configured to disengage from the fixed housing (Okamoto, 17) to 

Claim 7
Hiraku as modified according to claim 3 discloses a second stage of gears (Okamoto, e.g., 11-16), the second stage of gears comprising: a second sun gear (Okamoto, 11); a second plurality of planet gears (Okamoto, 12 and 14) meshed with and surrounding the second sun gear (Okamoto,11) and configured to revolve around the second sun gear (Okamoto, 11); a second ring gear (Okamoto,  15) meshed with and surrounding the second plurality of planet gears (Okamoto, 12 and 14), wherein the second plurality of planet gears are configured to revolve within the second ring gear (Okamoto, 15); and a second carrier (Okamoto, 16) connecting the second plurality of planet gears (Okamoto, 12 and 14), wherein the carrier (Okamoto, 10) provides an input to the second sun gear (Okamoto, 11); and wherein the second carrier (Okamoto, 16) provides an output to at least one of the first piston and the second piston (Hiraku, 2 and 3).

Claim 8
Hiraku as modified according to claim 3 discloses a fixed housing (Okamoto, 17) configured to engage with the ring gear (Okamoto, 8) and the second ring gear (Okamoto, 15) to selectively and independently prevent rotation of the ring gear (Okamoto, 8) and the second ring gear (Okamoto,15) , wherein the ring gear (Okamoto, 8) and the second ring gear (Okamoto, 15) are each configured to selectively and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STACEY A FLUHART/Primary Examiner, Art Unit 3655